950 A.2d 262 (2008)
ESTATE OF Stephen X. STEPHANO, Deceased
Petition of Daniel T. Stephano
Estate of Constantine S. Stephano, Deceased
Petition of Daniel T. Stephano.
No. 854 MAL 2007, No. 855 MAL 2007.
Supreme Court of Pennsylvania.
May 16, 2008.

ORDER
PER CURIAM.
AND NOW, this 16th day of May 2008, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased and consolidated for clarity, is:
Whether provisions in a will bequeathing property to a beneficiary subject to the condition that the beneficiary pays all dividends on a portion of the property to a third party for life created a trust for the third party's benefit, or a creditor/debtor relationship.